Citation Nr: 1047134	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  10-12 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the issue of entitlement to service connection for ischemic heart 
disease.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran had recognized service in the Army of the Philippines 
from December 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2009 and May 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Manila, 
the Republic of the Philippines (RO).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An April 2004 Board decision denied service connection for 
ischemic heart disease and the Veteran did not appeal that 
decision.

2.  Evidence received since the time of the final April 2004 
Board decision does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for ischemic heart disease.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service 
connection for ischemic heart disease is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  A March 2009 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter also notified the Veteran of the regulations pertinent to 
claims to reopen based on the submission of new and material 
evidence, and of the specific evidence required to reopen, as 
well as of the regulations pertinent to the establishment of an 
effective date and of the disability rating.  See Kent v. 
Nicholson, 20 Vet. App 1 (2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  Although a VA examination was not conducted with 
respect to the Veteran's claim to reopen the issue of entitlement 
to service connection for ischemic heart disease, VA is not 
required to obtain an examination for a claim to reopen a finally 
decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Pertinent procedural regulations provide that "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim 
for service connection which has been previously and finally 
disallowed requires that new and material evidence be presented 
or secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

The Board denied service connection for ischemic heart disease in 
April 2004; the decision was not appealed and is now final.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 3.104.  The basis of the Board's 
denial was that there was no evidence of ischemic heart disease 
in service, or that the Veteran's currently diagnosed ischemic 
heart disease was related to his military service.  In order for 
the Veteran's claim to be reopened, evidence must have been 
presented or secured since the April 2004 Board decision which is 
relevant to, and probative of, these matters.  

Evidence submitted since the April 2004 Board decision includes 
October 2004 and April 2009 statements of medical treatment by 
private physicians, and an April 2009 private facility chest x-
ray report.  The October 2004 statement indicated that the 
Veteran had been under that physician's care and treatment since 
1995 for fatigability and chest pains due to his ischemic heart 
disease.  The April 2009 statement noted treatment in July 1999, 
August 2007, and May 2008 for lower extremity osteoarthritis and 
asthmatic bronchitis.  The April 2009 chest x-ray shows an 
impression of atheromatous aorta.  

None of this evidence shows documentation of ischemic heart 
disease in service, or relates the Veteran's currently diagnosed 
ischemic heart disease to his recognized service in the 
Philippine Army, which was the basis of the previous denial.  
Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material," as it 
does not raise the reasonable possibility of substantiating the 
Veteran's claim.  The Board thus finds that new and material 
evidence has not been submitted to reopen the issue of 
entitlement to service connection for ischemic heart disease 
since the April 2004 rating decision.  

As none of the information submitted since the April 2004 Board 
decision constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a), reopening the claim is not warranted, 
and the merits of this claim are not reached.  38 U.S.C.A. § 
5108.



ORDER

New and material evidence not having been submitted, the appeal 
to reopen the Veteran's claim for entitlement to service 
connection for ischemic heart disease is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


